DETAILED ACTION
This action is responsive to the filing of 3/24/2021. Claims 1-16 are pending and have been considered below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 1-11, 14-15 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lyle (2009/0106667) in view of Pokrzywka (2018/0307406) and in further view of Kim (2014/0164966.)

Claim 12, 16: Lyle discloses a display control method comprising: 
(par. 16, 41; memory), area information (data needed to divide the display area; Surface Area Table, Fig. 3: 330; par. 32-37) and object information (Fig. 3: Workspace column in the Surface Area Table), the area information identifying each of a plurality of areas on display surfaces of things in association with position information indicating a boundary of the area (Region 1, 2, Top Right / Bottom Left coordinates, Fig. 3: 330; par. 36-37), the object information identifying each of a plurality of objects (workspaces, Fig. 3: WP_A, WP_B, etc.) in association with an area in which the object is to be displayed and a display position of the object (Fig. 3: WP_A is to be displayed and positioned in area Region 1, WP_B in Region 2, etc.);  
based on the area information, displaying, on the display surfaces of the things (Fig. 2: 216, surface display), plural pieces of information (graphically demarcated areas, par. 14; Fig. 2, 4: graphical boxes / lines, etc.) that respectively represent the plurality of areas (Fig. 2: 222, 224, 262, 268, 264, etc.)

However, Lyle does not explicitly disclose:
upon detecting an action to dispose a new object at a first position in a first area among the plurality of areas, with reference to the area information, identifying the first area associated with the first position, and updating the object information with information identifying the object associated with the identified first area and the first position; and 
based on the updated object information, displaying, in the identified first area, the object disposed at the first position, in addition to the information including a label that represents the first area.

Pokrzywka discloses a similar display method for workspaces, including:
upon detecting an action to dispose an object at a first position in the plurality of areas, with reference to the area information, identifying a first area associated with the first position, and updating the object information with information identifying the object associated with the identified first area and the first position; and 
based on the updated object information, displaying, in the identified first area, the object disposed at the first position (keeping track of the objects in the workspace / area, including their positions as they are moved; Fig. 3A-3D; par. 72-81; creating an attached group of objects, and a corresponding relationship record; position is specified by the parameters "rect" and identify coordinates in the workspace.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the application to modify the teachings of Lyle based on Pokrzywka so as to keep a table (Pokrzywka Table 1) of object positions as they are moved about. One would have been motivated to combine Lyle and Pokrzywka as it a data structure for keeping track of objects in the workspaces in Lyle (WP_1, WP_2, etc.) is implied for maintaining, displaying and moving objects within the many workspaces.

Kim discloses a similar display method for demarcated areas (sub spaces) including objects within those areas, including:
based on the updated object information, displaying, in the identified first area, the object disposed at the first position, in addition to the information including a label that represents the first area (Fig. 40B: ‘A’ in the center, and ‘A’ in the minimap 4070; par. 279-285.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Lyle with Kim to display multiple objects within the demarcated areas, including the label. One would have been motivated to combine Lyle and Kim so as to be able to share and move objects between the areas that are clearly label so as to correctly share and move the objects (Kim, par. 16-17.)

Claim 13: Lyle Pokrzywka and Kim disclose the display control method of claim 12, wherein the action is an action of moving an object disposed in another area among the plurality of areas, which is different from the first area, to the first area (Pokrzywka keeping track of the objects in the workspace / area, including their positions as they are moved; Fig. 3A-3D; par. 72-81.)

Response to Arguments
Applicant's arguments filed 3/24/2021 have been fully considered but they are not persuasive. Applicant argues that the cited portions of Pokrzywka merely describe a move operation of an already existing object 311, but claim 12, as amended describes to dispose a new object.
The Examiner respectfully disagrees. Whether an object is ‘new’ or ‘old’ is purely subjective. The claims do not limit as to what objectively constitutes a ‘new’ object and creating a new object, but merely ‘disposing’ it, or moving it.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.





/Andrey Belousov/
Primary Examiner
Art Unit 2145
6/30/2021